Citation Nr: 1455780	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  09-04 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for palmoplantar keratoderma.

2.  Entitlement to service connection for hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1970 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs Appeals Management Center (AMC) in Washington, DC, and a July 2008 rating decision of the Department of Veteras Affairs Regional Office (RO) in North Little Rock, Arkansas.

In February 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

Following the issuance of the November 2012 supplemental statement of the case, additional evidence has been added to the electronic claims file.  In November 2014, the Veteran's representative waived initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2014).

The Board notes that in February 2014, the Veteran filed a Form 21-526EZ, Fully Developed Claim, for the issue of entitlement to an increased rating for his service-connected palmoplantar keratoderma.  The Veteran was afforded a VA examination for his skin condition in April 2014, and in a rating decision dated in April 2014, the RO denied entitlement to an initial compensable rating for the Veteran's service-connected palmoplantar keratoderma.  In June 2014, the Veteran submitted a notice of disagreement with the April 2014 rating decision.  Because the Veteran has already perfected an appeal of entitlement to an initial compensable rating for his service-connected palmoplantar keratoderma, the Board will consider this additional evidence in connection with the current claim.

The Virtual VA claims processing system contains a rating decision dated in April 2014, a VA examination dated in April 2014, a brief from the Veteran's representative dated in April 2014, and VA treatment records dated from December 2009 to March 2012, and from March 2010 to November 2012.  Other documents on the Virtual VA claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a Form 21-526EZ (Fully Developed Claim) dated in February 2014, a notice of disagreement dated in June 2014, and VA treatment records dated from January 2014 to April 2014.  Other documents on VBMS are either duplicative of the evidence of record or are not pertienent to the present appeal.

The issue of entitlement to service connection for hearing loss of the left ear is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to February 11, 2014, the Veteran's palmoplantar keratoderma involved localized or episodic cutaneous involvement  affecting less than 5 percent of his body; systemic therapy, intensive light therapy, or intermittent systemic medication, such as immunosuppressive retinoids, required for a total duration of less than six weeks had not been demonstrated.

2.  For the period beginning February 11, 2014, the Veteran's palmoplantar keratoderma affected more than 5 percent but less than 20 percent of his body; systemic therapy, intensive light therapy, or intermittent systemic medication, such as immunosuppressive retinoids, required for a total duration of six weeks or more, but not constantly, during the past 12-month period has not been demonstrated.


CONCLUSIONS OF LAW

1.  For the period prior to February 11, 2014, the criteria for a compensable rating for palmoplantar keratoderma had not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1- 4.14, 4.27, 4.118, Diagnostic Code 7824 (2014).

2.  For the period beginning February 11, 2014, the criteria for a 10 percent rating, but no more, for palmoplantar keratoderma have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1- 4.14, 4.27, 4.118, Diagnostic Code 7822 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claim in April 2012 for additional evidentiary development.  In particular, the Board instructed the RO to schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected palmoplantar keratoderma.  In April 2012, the RO provided the Veteran with a VA examination for his palmoplantar keratoderma.  The RO also obtained updated VA treatment records.  Thereafter, the RO readjudicated the Veteran's claim in an SSOC dated in November 2012.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  



      
Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in November 2003.  Where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection hasbeen more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in November 2006, April 2012, and April 2014.  The Board has carefully reviewed the VA examination reports of record and finds that the examinations are adequate for rating purposes.  Specifically, the examination reports contain sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Great care is to be exercised in the selection of the diagnostic code number.  38 C.F.R. § 4.27 (2013).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  See 38 C.F.R. § 4.20 (2014) (providing for consideration of functions affected, anatomical localization, and symptomatology in assigning a diagnostic code).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the DC associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Board notes that skin disorders are evaluated under Diagnostic Codes 7800 through 7833.  The Veteran contends that he is entitled to a compensable rating for his service-connected palmoplantar keratoderma, which is currently assigned a noncompensable rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7824.

Under Diagnostic Code 7824, a noncompensable rating is warranted for a disability requiring no more than topical therapy during the past twelve-month period. 

A 10 percent rating is warranted for localized or episodic cutaneous involvement and intermittent systemic medication, such as immunosuppressive retinoids, for a total duration of less than six weeks during the past twelve-month period. 

A 30 percent rating requires either generalized cutaneous involvement or systemic manifestations, and; intermittent systemic medication, such as immunosuppressive retinoids, for a total duration of six weeks or more, but not constantly, during the past twelve-month period. 

The maximum potential rating, 60 percent, requires a showing of either generalized cutaneous involvement or systemic manifestations, and; constant or near-constant systemic medication, such as immunosuppressive retinoids, during the past twelve-month period.  38 C.F.R. § 4.118, DC 7824 (2014).

Although the RO rated the Veteran's skin condition under Diagnostic Code 7824, the Board finds that for the period beginning February 11, 2014, the rating criteria under Diagnostic Code 7822 are more appropriate because the April 2014 VA examiner found that the Veteran's palmoplantar keratoderma affected more than 5 percent but less than 20 percent of his body.  Because the percentage of body area affected by a skin condition is contemplated under Diagnostic Code 7822, the Board will also consider whether a higher rating is warranted under this Diagnostic Code. 

According to Diagnostic Code 7822, a 10 percent evaluation is warranted in cases where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; systemic therapy or intensive light therapy was required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is assigned in cases where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy or intensive light therapy was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is assigned in cases where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, and constant or near-constant systemic medications or intensive light therapy were required during the past 12- month period.

IV.  Factual Background 

A December 2006 decision granted service connection for palmoplantar keratoderma and assigned a noncompensable rating.  The Veteran contends that a higher rating is warranted.

In a VA treatment record dated in January 2002, it was noted that the Veteran had a history of hyperkeratotic pits and bumps on the soles of his feet and the palms of his hands.  The Veteran indicated that these pits were painful and bothersome.  In August 2002, the Veteran reported a history of hyperkeratotic bumps on his palms and soles.  On examination of his palms, the Veteran had approximately three hyperkeratotic papules in the palmar crease on the right hand, and a couple more scattered on his left palm.  The Veteran had two to three hyperkeratotic papules on the sole of each foot; all within creases.  The physician prescribed five to ten minute soaks in warm water daily followed by drying and filing the papules down with an emery board.  The physician also instructed the Veteran to apply salicylic acid 40% plaster to each papule.  In December 2002, a hand lesion was noted.

In a VA examination dated in November 2006, the Veteran was evaluated for lesions on his palms and soles.  He reported that four to five years ago, he was told to use salicylic acid pads on his lesions.  He indicated that these pads helped temporarily, but the lesions always recurred.  The Veteran indicated that the lesions were quite painful.  On examination, the Veteran had a 7-mm verrucous plaque on the sole of his left foot, which was consistent with a verruca.  There were multiple punctate hyperkeratotic papules on his bilateral palms, especially noted within the creases.  The impression was verruca vulgaris of the sole of the foot and possible palmoplantar keratoderma of the palms versus multiple verrucas.  The examiner indicated that these were impossible to distinguish without biopsy; however, given the appearance of the lesions and the number and location on his palms, he favored the first diagnosis (punctate palmoplantar keratoderma).  

The examiner found that these were at least as likely as not the same lesions that were treated while the Veteran was in service.  The examiner noted that the onset was in 1972 and the course was chronic.  The examiner indicated that treatments have included liquid nitrogen and salicylic acid pads.  The examiner found that over the last 12 months, the Veteran has used salicylic acid pads.  The examiner found that the total body surface area affected was approximately 3 percent, and the total exposed body surface affected was approximately 1 percent.  He did not find any acne, cloracne, or scarring.  He did not provide any clinical photographs.

In a VA treatment record dated in March 2007, the Veteran reported for a follow-up visit for his skin condition.  It was noted that he had a history of a skin condition on his bilateral hands and left foot.  He reported using acid pads in the past with temporary relief.  He noted that because the pads were acidic, they would sometimes "eat too deep."  He reported that sometimes the one on his foot would hurt so bad he could not walk.  He denied a history of skin cancers.  The assessment was punctate palmoplantar keratosis.  The physician prescribed salicylic acid pads (40%).

In the Veteran's February 2009 Travel Board hearing, he testified that he had painful nodules on his feet.  He testified that when they grew, he put acid pads on them to eat them down and stop the pain.  He indicated that they were present on his bilateral hands and feet.  He testified that the nodules on his hands made it difficult to grab items because of the pain.

In a VA examination dated in April 2012, the examiner noted a diagnosis of keratosis punctata.  The Veteran reported that he currently used salicylic acid plasters on the lesions.  He denied use of any other medications.  The examiner noted that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck.  The examiner noted that the Veteran did not have any systemic manifestations due to his skin condition.  The examiner noted that the Veteran had been treated with salicylic acid plaster (40%) for 6 weeks or more, but not constant, in the past 12 months.  The examiner found that the Veteran had not had any treatments or procedures other than systemic or topical medications in the past 12 months.  The examiner noted that the Veteran had not had any debilitating or non-debilitating episodes in the past 12 months due to his skin condition.  The examiner indicated that the Veteran's papulosquamous disorder affected less than 5 percent of his total body area, and less than 5 percent of exposed area.  

The examiner diagnosed the Veteran with keratosis punctata, and described the Veteran's condition as multiple, keratotic, hyperpigmented invaginations in the palmar creases and feet.  The examiner also noted a number of flesh colored to hyperpigmented papules over the same surfaces.  The examiner indicated that the Veteran's skin condition impacted his ability to work.  He explained that due to involvement of the feet, it would be difficult for the Veteran to spend extensive periods of time on his feet without discomfort.  The examiner noted that dermatitis was more appropriate than eczema or scars.  He noted that this disorder is not considered scarring, but rather invaginations with variation in the epidermis.  Therefore, the examiner did not perform a scar DBQ.  The examiner attached color photographs for review.

In a VA treatment record dated in November 2013, the Veteran reported bumps on the hands and feet that caused him pain.  He related that when the bumps were big on the bottom of his feet, it hurt to walk.  He reported that since he ran out of pads, he has taken a razor blade to shave the top of these bumps off.  He requested more salicylic acid pads.  The assessment was keratosis punctate, chronic.  In a VA dermatology consultation dated in January 2014, the Veteran complained of papules and punctate lesions on his palms and soles.  He reported that they were occasionally painful.  He noted that they were irritating him and he frequently scratched or scraped them off.  He indicated that he had been given some medicated pads in the past, which helped somewhat, and he requested refills of this medication.  On examination, the Veteran had several hyperpigmented, punctate keratosis on the palms and soles, with some small monomorphic, slightly indurated papules on the palms and soles as well.  The physician found that these were consistent with punctate keratosis.  The physician prescribed two keratolytics, including urea 40% and AmLactin, for use twice daily.  The physician also prescribed Dermoplast pads, for use once a day to help soften and treat the lesions.

In a VA examination dated in April 2014, the examiner noted a diagnosis of punctate palmarplantar keratoderma.  The examiner noted that the Veteran's rash was chronic and had progressed.  He noted that it involved his hands and feet.  The examiner found symptoms of pruritis.  The examiner noted that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck.  He noted that the Veteran did not have any benign or malignant skin neoplasms.  The examiner found that the Veteran did not have any systemic manifestations due to his skin condition.  He noted that the Veteran had been treated with oral or topical medications in the past 12 months for his skin condition.  Specifically, he noted that the Veteran used ammonium lactate/salicylic acid (40%)/urea cream (40%) constantly or near constantly.  The examiner noted that the Veteran had not had any treatments or procedures other than systemic or topical medications in the past 12 months for his skin condition.  He noted that the Veteran had not had any debilitating or non-debilitating episodes in the past 12 months due to his skin condition.  The examiner found that the Veteran's papulosquamous disorder affected 5 percent to less than 20 percent of his total body area, and no exposed areas.  The examiner described the Veteran's skin condition as small, hyperkeratosis on the palms and feet bilaterally which measured 1-3 mm in size.  He noted that the lesions were flesh-colored and covered 1.25 percent of each hand and each foot.  The examiner found that the Veteran's skin condition did not impact his ability to work.

V.  Analysis

The Board initially notes that the rating criteria for skin disorders were revised, effective October 23, 2008.  However, these amended regulations were specifically effective for applications for benefits received by the VA on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  See 73 Fed. Reg. 52710 (October 23, 2008).  As the Veteran's claim was filed prior to October 23, 2008, and the Veteran has not requested consideration under the amended regulations, his disability is rated under the 'old' rating criteria.

      Prior to February 11, 2014

Given the evidence of record, the Board finds that for the period prior to February 11, 2014, a compensable rating for palmoplantar keratoderma is not warranted.  Under Diagnostic Code 7824, a 10 percent disability rating requires localized or episodic cutaneous involvement and intermittent systemic medication, such as immunosuppressive retinoids, required for a total duration of less than six weeks during the past 12-month period.  The evidence of records shows the Veteran has not been treated with such systemic medication.  VA treatment records indicate that the Veteran has been treated with oral or topical medications only.  Specifically, the majority of the Veteran's treatment has been with salicylic acid pads (40%).  There is also occasional evidence of debridement by the Veteran in the form of scraping the papules, but it appears that he only needs to do this when he runs out of the salicylic acid pads.  Additionally, in January 2014, the Veteran was also prescribed two keratolytics, including urea 40% and AmLactin, for use twice daily.  The Board notes that that these medications are not considered systemic medications, such as immunosuppressive retinoids.  The Veteran also does not contend that systemic medications, such as immunosuppressive retinoids, have been required at any time during the appeal period.  A 10 percent disability rating is therefore not warranted for the period prior to February 11, 2014.  The Board has also considered whether a disability rating in excess of 10 percent is warranted; however, as above, a rating of 30 percent or 60 percent is not warranted because those rating criterion also require systemic medication.  

The Board has considered whether higher ratings could be possible under other diagnostic codes for rating skin disorders.  In order to receive the next higher rating (10 percent) under possibly applicable or analogous Diagnostic Codes such as 7806 (for rating dermatitis or eczema), 7816 (for rating psoriasis), or 7822 (for rating papulosquamous disorders), the evidence would have to show at least 5 percent, but less than 20 percent of the entire body or the exposed area is affected, or that that the Veteran was required to be on systemic therapy or intensive light therapy for a total duration of less than six weeks during the past 12-month period.   Such findings are not in evidence, and evaluation under these other codes is inapplicable.  

While the Veteran is competent to report that his disability is worse than presently evaluated, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for a compensable disability rating, his complaints and the medical findings for the period prior to February 11, 2014, do not meet the schedular requirements for an initial compensable rating as explained and discussed above.  

Accordingly, the Board finds that a preponderance of the evidence is against the claim for an initial compensable rating for the service-connected palmoplantar keratoderma prior to February 11, 2014.

      Beginning February 11, 2014

Based on a review of the record, the Board finds that, for the period beginning February 11, 2014 (the date of the Veteran's Fully Developed Claim for an increase in his service-connected skin condition), a 10 percent rating, but no higher, is warranted for the service-connected palmoplantar keratoderma.

As noted above, a rating of 10 percent is warranted under Diagnostic Code 7822 if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; systemic therapy or intensive light therapy was required for a total duration of less than six weeks during the past 12-month period.  In this regard, the April 2014 VA examination shows that the Veteran's service-connected palmoplantar keratoderma now affects at least 5 percent, but less than 20 percent, of his total body area.  An initial rating in excess of 10 percent is not warranted during this period; however, because there is no competent evidence that the Veteran's skin condition affects 20 percent or more of his total or exposed body surface area, nor is there any indication that it has ever been treated with systemic or intensive light therapy.

The Board has considered whether higher ratings could be possible under other diagnostic codes for rating skin disorders.  In order to receive the next higher rating (30 percent) under possibly applicable or analogous Diagnostic Codes such as 7806 (for rating dermatitis or eczema) or 7816 (for rating psoriasis), the evidence would have to show 20 to 40 percent of the entire body or the exposed area is affected, or that the Veteran required be on systemic therapy or intensive light therapy for a total duration of less than six weeks during the past 12-month period.   Such findings are not in evidence, and evaluation under these other codes is inapplicable.  As to whether a higher evaluation could be warranted under Diagnostic Code 7824 (for rating diseases of keratinization), the evidence would have to show either generalized cutaneous involvement or systemic manifestations, and; constant or near-constant systemic medications, such as immunosuppressive retinoids, required during the past 12-month period.  Such findings are not in evidence, and therefore evaluation under this code is inapplicable.

Accordingly, the Board finds that, for the period beginning February 11, 2014, the Veteran's service-connected palmoplantar keratoderma warrants a 10 percent rating, but no higher.

VI.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record reflects that the manifestations of the Veteran's palmoplantar keratoderma are specifically contemplated by the schedular criteria.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  



ORDER

For the period prior to February 11, 2014, an initial compensable evaluation for the service-connected palmoplantar keratoderma is denied.

For the period beginning February 11, 2014, a rating of 10 percent, but no more, for the service-connected palmoplantar keratoderma is granted.


REMAND

Unfortunately, the Board finds that the Veteran's claim must again be remanded to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's treatment records and the May 2008 examination indicated that the Veteran's left ear hearing loss may be due to otosclerosis.  In this regard, the Board observes that otosclerosis as a disease can be considered to be hereditary.  In general, service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  See 38 C.F.R. § 3.303(c), 4.9 (2014).  However, service connection may be granted for a congenital or hereditary disease, as opposed to a defect, where the disease first manifested during service (incurrence), or where it preexisted service but was worsened beyond its normal progression as a result of service (aggravation).  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In addition, service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

The May 2008 examiner recommended that the hearing loss in the left ear be referred for a VA examination conducted by an otolaryngologist.  Therefore, in April 2012, the Board remanded the Veteran's claim for entititlement to service connection for hearing loss in the left ear for a VA examination to be conducted by an otolaryngogolist for the purpose of determining whether the Veteran has a left ear hearing disability that is related to the Veteran's military service.

The Veteran was afforded a VA examination for ear conditions in March 2012.  It is unclear from the examination report whether the examiner was an otolaryngogolist, as instructed.  The examiner diagnosed the Veteran with sensorineural hearing loss.  The examiner did not check the box indicating that the Veteran had otosclerosis.  The examiner explained that the March 2007 evaluation showed left mixed hearing loss and right mild sensorineural hearing loss.  He explained that perhaps because of the conductive component, the examiner suspected possible otosclerosis and considered middle ear exploration and stapedectony.  However, the examiner noted that there were no other similar findings at that time.  The examiner noted that computed tomography scans in May and June 2008 showed some increased opacification of oval windows suggestive of otosclerosis.  

The examiner explained that otosclerosis is a genetic abnormality inherited as a Mendelian dominant characteristic.  The examiner found that the Veteran's severe left mixed hearing loss did not have its onset in service.  The examiner wrote, "the examiner can not [sic] say for certain the condition is otoslerosis [sic] nor w/in one year of service nor is it otherwise related to the veterans military service."  The examiner indicated that the Veteran's service did not result in any increase in the natural progression of the left ear disorder.  He found that it was less than likely the disorder was incurred in or aggravated by incident, disease, or injury in service.  The examiner noted that there was a small chance the disorder was not otosclerosis, and in that case, it also was less than likely the diosorder was incurred or aggravated as a result of the Veteran's service.

The Board finds that this opinion was inadequate because the examiner failed to address all of the questions posed by the Board.  Specifically, the examiner did not confirm whether the Veteran had otosclerosis in the left ear.  Furthermore, although he explained that otosclerosis was a genetic abnormality inherited as a Mendelian dominant characteristic, he failed to explain whether otosclerosis was considered a congenital or developmental defect or a congenital or hereditary disease, or provide the resulting nexus opinion regarding congenital defects and/or diseases.  Moreover, the examiner did not provide any rationale to support the opinions he provided.  In light of the foregoing, a new VA examination must be conducted by an otolarygologist which addresses all of the questions posed by the Board with adequate rationales.

While on remand, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his service-connected disabilities.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Thereafter, arrange for a VA examination to be conducted by an otolaryngologist for the purpose of determining whether the Veteran has a left ear hearing disability that is related to the Veteran's military service.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner is specifically requested to offer opinions as to:

a) Does the Veteran have left ear hearing loss?

b)  If the examiner finds that the Veteran has left ear hearing loss, did such disorder have its onset during active duty, within one year of active duty, or is this condition otherwise related to the Veteran's active duty service, to include an acoustic trauma in service?

c)  Does the Veteran have otosclerosis in the left ear?

d)  If otosclerosis is diagnosed, is this condition considered a congenital or developmental defect, or is it a congenital or hereditary disease?  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.  The examiner must offer the opinion in the terms as listed above.

e)  If any current otosclerosis is a congenital or developmental defect, was it subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability?  Please identify the additional disability.  Or, was the increase in severity due to the natural progress of the disorder?

f)  In contrast, if any current otosclerosis is a congenital or hereditary disease, please state whether the disease clearly and unmistakably preexisted the Veteran's entry into active service.  If so, was there a permanent increase in the severity of the condition beyond its natural progression as a result of service?

g)  If any current otosclerosis is not congential or developmental in nature, or if it did not clearly and unmistakably preexist the Veteran's service, is it at least as likely as not (probability of 50 percent or more) that any such disorder was incurred in or aggravated by any incident, disease, or injury during service?

h)  If there is no current otosclerosis, is it at least as likely as not (probability of 50 percent or more) that any currently diagnosed disorder was incurred or aggravated as a result of the Veteran's active duty service?
		
		In offering any opinion, the examiner must comment 
		on the Veteran's service and post-service medical 
		treatment records and consider the Veteran's lay 
		statements regarding the incurrence of his claimed 
		disorders and the continuity of symptomatology.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3. After completing the above development and any other action deemed necessary, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


